IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                           Assigned on Briefs October 17, 2001

            STATE OF TENNESSEE v. QUENTIN D. ARMSTRONG

                    Appeal from the Criminal Court for Davidson County
                           No. 99-B-1107    Steve Dozier, Judge



                   No. M2001-00227-CCA-R3-CD - Filed October 25, 2001


The Defendant, Quentin D. Armstrong, was convicted of two counts of aggravated assault in the
Criminal Court of Davidson County. The trial court merged the second count into the first and
sentenced the Defendant to six years. In his appeal as of right, the Defendant contends that (1) the
evidence was insufficient to support his convictions for aggravated assault and (2) the trial court
erred in refusing to instruct the jury concerning self-defense. We affirm the judgment of the trial
court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

DAVID H. WELLES, J., delivered the opinion of the court, in which JERRY L. SMITH and JOE G. RILEY,
JJ., joined.

Michael A. Colavecchio, Nashville, Tennessee, for the appellant, Quentin D. Armstrong.

Paul G. Summers, Attorney General and Reporter; Patricia C. Kussmann, Assistant Attorney
General; Victor S. Johnson, District Attorney General; and Rachelle Laisnez, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                            OPINION


        On October 1, 1996, the Defendant and his girlfriend Deborah Bright, the victim, were at the
home of a friend in Nashville. The two began to argue about a set of scales belonging to the
Defendant that the victim had apparently broken. The victim eventually walked away from the
argument and went to a nearby store to buy candy and a beer. When the victim returned, the
Defendant was sitting on a front porch swing, and she sat down next to him. Suddenly, the
Defendant struck the victim in the face with a beer bottle, breaking the bottle and permanently
scarring and damaging the victim’s face and eye.
        Sharon Bright, the victim’s sister, who was also sitting on the porch with the victim and the
Defendant, ran to a nearby pay phone and called for an ambulance while the Defendant left the scene.
At the emergency room, a piece of glass was removed from the victim’s face. The victim’s injuries
required twenty stitches.

        The victim and Ms. Sharon Bright testified at trial that the Defendant struck the victim
without warning and that the victim did not provoke the Defendant in any way. Officer Kyle
Anderson, who responded to the emergency call from the victim’s sister, testified that the victim
informed him that she and the Defendant had been having a long argument during the preceeding
three days. Charles Scott, a private investigator, testified for the defense that the victim informed
him that she and the Defendant were fighting and she was “kicking his ass, and he hit me with a
bottle.” Mr. Scott’s testimony was admitted as impeachment of the victim’s testimony by a prior
inconsistent statement.

                             SUFFICIENCY OF THE EVIDENCE
        The Defendant raises a challenge to the sufficiency of the convicting evidence as an issue on
appeal; however, he fails to address the issue in his brief. Rule 10(b) of the Tennessee Rules of the
Court of Criminal Appeals provides that issues that are not supported by argument, citation to
authorities, or appropriate references to the record will be treated as waived in this Court. Any
challenge to the sufficiency of the convicting evidence has been waived by the Defendant’s failure
to address the issue on appeal. However, we conclude that the evidence presented at trial is
sufficient to support the conviction.

         Tennessee Rule of Appellate Procedure 13(e) prescribes that “[f]indings of guilt in criminal
actions whether by the trial court or jury shall be set aside if the evidence is insufficient to support
the findings by the trier of fact of guilt beyond a reasonable doubt.” Evidence is sufficient if, after
reviewing the evidence in the light most favorable to the prosecution, any rational trier of fact could
have found the essential elements of the crime beyond a reasonable doubt. See Jackson v. Virginia,
443 U.S. 307, 319 (1979); State v. Smith, 24 S.W.3d 274, 278 (Tenn. 2000). In addition, because
conviction by a trier of fact destroys the presumption of innocence and imposes a presumption of
guilt, a convicted criminal defendant bears the burden of showing that the evidence was insufficient.
See McBee v. State, 372 S.W.2d 173, 176 (Tenn. 1963); see also State v. Buggs, 995 S.W.2d 102,
105-06 (Tenn. 1999); State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992); State v. Tuggle, 639
S.W.2d 913, 914 (Tenn. 1982).

        In its review of the evidence, an appellate court must afford the State “the strongest legitimate
view of the evidence as well as all reasonable and legitimate inferences that may be drawn
therefrom.” Tuggle, 639 S.W.2d at 914; see also Smith, 24 S.W.3d at 279. The court may not “re-
weigh or re-evaluate the evidence” in the record below. Evans, 838 S.W.2d at 191; see also Buggs,
995 S.W.2d at 105. Likewise, should the reviewing court find particular conflicts in the trial
testimony, the court must resolve them in favor of the jury verdict or trial court judgment. Tuggle,
639 S.W.2d at 914. All questions involving the credibility of witnesses, the weight and value to be
given the evidence, and all factual issues are resolved by the trier of fact, not the appellate courts.


                                                  -2-
See State v. Morris, 24 S.W.3d 788, 795 (Tenn. 2000); State v. Pappas, 754 S.W.2d 620, 623 (Tenn.
Crim. App. 1987).

        The Defendant was convicted of aggravated assault causing serious bodily injury and
aggravated assault by use of a deadly weapon. See Tenn. Code Ann. § 39-13-102(a)(1)(A); § 39-13-
102(a)(1)(B). The Defendant broke a beer bottle on the face of the victim causing permanent
scarring and damage. The victim’s left tear duct no longer functions. The victim suffered extreme
physical pain and permanent disfigurement.

      We find sufficient evidence to support the Defendant’s conviction for aggravated assault
beyond a reasonable doubt.

                                         SELF-DEFENSE
        Next, the Defendant challenges the trial court’s refusal to charge the jury concerning self-
defense. We find no merit to the Defendant's contention. Although it is well-settled that an accused
is entitled to an affirmative instruction on every issue fairly raised by the evidence, there is no
requirement that the court charge on matters not raised by the proof. See State v. Leaphart, 673
S.W.2d 870, 873 (Tenn.Crim.App. 1983); Lester v. State, 212 Tenn. 338, 346, 370 S.W.2d 405, 409
(1963); Hicks v. State, 533 S.W.2d 330, 331 (Tenn.Crim.App.1975). To support a claim of
self-defense under Tennessee law, the accused must show that he reasonably believed that he was
in “imminent danger of death or serious bodily injury.” Tenn. Code Ann. § 39-11-611(a). He must
also establish that he reasonably believed that the use of force was “immediately necessary to protect
against the other’s use or attempted use of unlawful force.” Id.

       There is no evidence in the record to establish that the Defendant was acting upon a
reasonable belief of imminent danger of death or serious bodily harm. Indeed, the only evidence to
suggest the Defendant’s state of mind is the victim’s testimony that the Defendant was angry with
her. Evidence suggesting that the Defendant and the victim had been arguing is not enough to
warrant an instruction concerning self-defense.

        The Defendant relies on Charles Scott’s testimony that the victim told him that she was
“kicking [the Defendant’s] ass” when the Defendant hit her with a bottle. We first note that the
record clearly reflects that Mr. Scott’s testimony was admitted for the limited purpose of the
impeachment of the victim’s testimony by a prior inconsistent statement. Our cases clearly establish
that prior inconsistent statements offered to impeach a witness are to be considered only on the issue
of credibility, and not as substantive evidence of the truth of the matter asserted in such statements.
See State v. Reece, 637 S.W.2d 858, 861 (Tenn. 1982); McFarlin v. State, 214 Tenn. 613, 617, 381
S.W.2d 922, 924 (1964).

        However, even if Mr. Scott’s testimony were to be treated as substantive testimony, the trial
court’s refusal to instruct on self-defense was still proper. Mr. Scott’s testimony in no way
established the Defendant’s state of mind at the time of the incident. Mr. Scott’s testimony does not



                                                 -3-
suggest that the Defendant took the action he did because he was in fear of death or serious bodily
harm.

       Therefore, we find that the evidence presented at trial did not fairly raise the issue of self-
defense and the trial court did not err in refusing to instruct the jury accordingly. This issue has no
merit.

                                            CONCLUSION
        Accordingly, after a thorough review of the record, we find that the evidence presented at
trial was sufficient to support the Defendant’s conviction for aggravated assault and that the trial
court did not err in refusing to instruct the jury concerning self-defense. The judgment of the trial
court is AFFIRMED.


                                                       ___________________________________
                                                       DAVID H. WELLES, JUDGE




                                                 -4-